Citation Nr: 0613810	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  98-08 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISUE

Entitlement to an increased evaluation for sleep apnea, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from November 1952 to 
November 1956.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims folder discloses that, in April 1990, 
the VA Sleep/ENT Clinic requested that VA re-evaluate the 
appellant's service connected conditions because he had sleep 
apnea which required use of a CPAP (continuous positive 
airway pressure) device.  In a separate letter also dated 
April 1990, the appellant requested re-evaluation of his 
throat condition because it was related to sleep apnea 
syndrome.  In September 1990, the RO denied service 
connection for sleep apnea.  The appellant appealed this 
decision and the Board issued a remand decision in February 
1995, wherein further development was ordered.

In January 1998, the RO awarded service connection for sleep 
apnea at the 50 percent disability level, effective from 
April 13, 1990, under diagnostic code (DC) 6847 (Sleep Apnea 
Syndromes).  A notice of disagreement was filed in February 
1998 and a Statement of the Case (SOC) was issued in April 
1998.  The SOC included notice of the provisions of 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.159, along with the 
rating criteria set out at DC 6847.

In his substantive appeal, dated May 1998, the appellant 
argued that the assigned 50 percent disability rating was 
inadequate because he was unable to work and totally 
disabled.  In July 1998, a VA examination was conducted.  The 
appellant was noted to use CPAP and BIPAP machines at night, 
and to experience daytime sleepiness and dyspnea.  
Respiratory rate was 30.  Trachypnea and shortness of breath 
with brief ambulation was shown.  The appellant was obese, 
358 pounds.  Sleep apnea was diagnosed.  In January 1999, the 
RO assigned a 60 percent disability rating for sleep apnea, 
effective from April 13, 1990, under DC 8108-6520 (stenosis 
of larynx).  No explanation for changing the criteria for 
rating sleep apnea was provided to the appellant in the 
January 1999 rating decision or Supplemental Statement of the 
Case (SSOC).

In February 2003, the Board ordered further development in 
this case by the Board's Evidence Development Unit (EDU), 
which was later deemed an improper venue for this 
development.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding 
that, when the Board considers additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration, and without having to 
obtain a waiver from the appellant, the appellant is denied 
"one review on appeal to the Secretary.").  Therefore, in 
November 2003, the Board remanded this case to the RO for 
development, to include scheduling a respiratory examination.  
This examination required the examiner to conduct "pulmonary 
function tests and determine whether force expiratory volume 
in one second (FEV-1) is less than 40 percent of predicted 
value, with Flow-Volume Loop compatible with upper airway 
obstruction, or permanent tracheostomy."

A VA examination was scheduled for December 2004.  However, 
due to "severe weather conditions" and transportation 
problems, the appellant failed to report for this 
examination.  A second VA examination was scheduled for 
January 2005.  At this examination, the appellant developed 
angina during pulmonary function testing and was taken to the 
emergency room for treatment.

In May 2005, an SSOC was issued that included the revised 
provisions of 38 C.F.R. § 3.159, and the basis for the RO's 
continued denial for an evaluation in excess of 60 percent 
for sleep apnea.

We note that, in the instant claim, there is a period of time 
prior to October 7, 1996, when there were no available rating 
criteria for sleep apnea.  See 38 C.F.R. § 4.20 (When an 
unlisted condition is encountered, it is permissible to rate 
the condition under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).  
Effective October 7, 1996, VA amended the scheduler criteria 
for rating respiratory disorders, to include diagnostic code 
6847 (Sleep Apnea Syndrome).  The amended code may only be 
applied as of its effective date.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. §§ 3.114, 3.400(p) (2005); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

Also during the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat.2096, was enacted.  Pursuant to the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, the Secretary is 
required to inform the appellant of the information and 
evidence not of record that (1) is necessary to substantiate 
the claim, (2) the Secretary will seek to obtain, if any, and 
(3) the appellant is expected to provide, if any, and (4) to 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2005).  The notice required under 
statutory section 5103(a) and regulatory § 3.159(b) must be 
provided upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
such that the claimant has a "meaningful opportunity to 
participate effectively in the processing of his or her 
claim."  Mayfield v. Nicholson, 19 Vet.App. 103, at 120-21.  
Failure to comply with any of these requirements may 
constitute remandable error.  Id. at 120-22; Quartuccio, 16 
Vet. App. At 183.  In Dingess, the Court recently held that 
the VCAA notice statute requires notice to a claimant of how 
a VA claim may be substantiated as to all five elements of 
such a claim, including degree of disability and effective 
date of disability.  Dingess v. Nicholson, --- Vet.App. ----, 
----, No. 01-1917, slip op. at 20 (Mar. 3, 2006) 
(consolidated with Hartman v. Nicholson, No. 02-1506).  The 
Court further held that this notice prior to an unfavorable 
decision by an agency of original jurisdiction applies 
equally to initial disability rating and effective-date 
elements of service-connection claims.  Id.

In this case, the appellant has never been issued VCAA 
notice.  Although the May 2005 SSOC contains the VCAA revised 
regulation set out at 38 C.F.R. § 3.159, this does not cure 
the due process defect and underlying prejudice to the 
appellant in the absence of VCAA-compliant notice.  
Additionally, the VA has not satisfied its duty to assist the 
appellant pursuant to 38 U.S.C.A. § 5103A.  VA's duty to 
assist includes providing the appellant a medical examination 
when such examination is necessary to make a decision.  
38 U.S.C.A. § 5103A(d)(1); see also 38 C.F.R. § 3.326 (2005).  
If an examination report does not contain sufficient detail, 
"it is incumbent upon the RO to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2005); 
see Stegall v. West, 11Vet. App. 268, 270-71 (1998); Hicks v 
Brown, 8 Vet. App. 417, 422 (1995).  We note that the 
appellant was unable to complete the last examination because 
of the onset of angina pain and it is unclear whether the 
appellant may undergo pulmonary function testing due to 
cardiovascular and obesity problems.  Nonetheless, the 
appellant must be given the opportunity to submit himself for 
a VA examination with appropriate testing, and notified that 
he may submit any evidence, medical or otherwise, in his 
possession that supports entitlement to the benefit sought.  
At this time, information sufficient to rate sleep apnea 
under the appropriate diagnostic criteria is not of record.

Accordingly, remand is necessary to ensure that VA has 
satisfied its due process and duty to assist obligations.

The case is REMANDED for the following action:

1.  VCAA notice that addresses each 
content element, including notice of all 
relevant rating criteria and the basis 
for the effective of an award, must be 
provided to the appellant.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006) (ideally VCAA notice would be 
contained in a single communication from 
VA; the VCAA law requires that "the 
claimant be given the required 
information prior to the VA's decision" 
and "in a form that enables the claimant 
to understand the process, the 
information that is needed, and who will 
be responsible for obtaining that 
information."); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess v. 
Nicholson, No. -1-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) 
(addressing the content requirements); 
see 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); see also 38 C.F.R. § 3.159 
(2005).  This notice must be provided 
prior to any readjudication of the claim 
by the RO.

2.  The appellant should be scheduled for 
a VA respiratory examination to ascertain 
the degree of disability resulting from 
his service-connected sleep apnea.  All 
indicated studies should be conducted, 
including a pulmonary function test if 
possible.  If the examiner is unable to 
perform any particular test/study, he or 
she should indicate this in his or her 
report along with the reason(s).  
Specifically, the examiner should answer 
the following questions:
(a) Does the appellant have chronic 
respiratory failure with carbon 
dioxide retention?
(b) Does the appellant have cor 
pulmonale?
(c) Does the appellant require 
tracheostomy?  If yes and it has not 
been perform, please explain why.
(d) Does the appellant have a 
permanent tracheostomy?
Also, the examiner must provide a 
complete rationale for any opinion 
expressed.  The claims folder should be 
provided to the examiner for review.

3.  The AOJ should review and expolain 
the use of various diagnostic codes in 
this case.  The AOJ should explain the 
use of DC 8108-6520, instead of the 
specific code for sleep apnea.

4.Thereafter, the RO should readjudicate 
the claim.  If the claim remains denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  
Thereafter, the claims should be returned 
to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

